Braley, J.
The written agreement signed by the testatrix was an undertaking on her part by which she agreed to pay the sum of $60 a year for the term of five years, if certain requirements were fulfilled by the plaintiffs, who were the standing committee of the First Parish of Natick.
From the agreed facts, on which the case is submitted, the defendant concedes that these terms have been met and fulfilled, upon a full performance of which the subscription of the testatrix was made contingént and payable, and in his written argument the executor now denies liability of the estate only on the ground that the undertaking must be considered as wholly *348gratuitous, and therefore without any legal consideration to support it.
If the offer is considered as a promise made by her in common with others to aid a religious society in which she was apparently interested, although not a member, it cannot be supported, for it falls within the class of what are called mere gratuitous or benevolent proposals prompted by charitable or religious motives, of which the law will not require a performance. Cottage Street Methodist Episcopal Church v. Kendall, 121 Mass. 528.
The principal purpose was to raise a fund to pay the debt of the parish, to which she in common with others promised to contribute to the extent of the various subscriptions, and it becomes incumbent on the plaintiffs to go further, and they must, as persons to whom the promise was made, show an acceptance by them of her proposal and the use by them of the fund contributed by her and others for the object stated in the subscription.
Her subscription was really made in the form of a formal offer ■ which, being accepted by the plaintiffs, became an agreement under which they entered upon the performance of the contemplated plan, by obtaining additional subscriptions from others, and as a result the combined pledges made up the full amount required. When they applied the money received from time to time in reduction of the debt of the parish, the object upon which her promise depended had been accomplished. Williams College v. Danforth, 12 Pick. 541.
But under the proposal the burden also rested on the plaintiffs, as one of the conditions, to show that the current expenses of the parish would not be materially increased except in case of unavoidable necessity, and that no unusual current expense should be incurred unless a sum amply sufficient to meet it had been first obtained or provided; and in order to receive the amount which she pledged, the plaintiffs were obliged to carry out this requirement for the period of five years. The agreed facts contain enough to show that this was done by them in reliance on, and in order to obtain, the contribution made by her, as the several payments became due.
A sufficient consideration to support the contract is found in the offer made and its acceptance, followed by a performance on *349the part of the plaintiffs as promisees, who, in reliance on her promise, assumed and performed the imposed duties on which her subscription depended, including the obligation of keeping the current expenses of the parish within certain required limits. Ladies’ Collegiate Institute v. French, 16 Gray, 196, 201. Cottage Street Methodist Episcopal Church v. Kendall, ubi supra. Sherwin v. Fletcher, 168 Mass. 413, 415. Martin v. Meles, 179 Mass. 114. French v. Boston National Bank, 179 Mass. 404, 408.

Judgment for the plaintiffs.